DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This action is in response to the after final amendment filed June 16, 2022. Applicants arguments are persuasive due to the submission of  English translation of priority documents CN application 201710361299.7 and CN application 20170569789.0,  the present application has a filing  date of May 19,2019. Therefore, the  35 USC 102(a)(1) as being anticipated by Hu et al.  has been withdrawn. 
The finality is withdrawn and a Non-Final action appears below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10, 14,  and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 20170033335), further in view of Hanabusa et al. (JP 2000311673, using EPO English machine translation for citations), and further in view of Shimomura et al. (JP 2014045334, using EPO English machine translation for citations). 
Regarding claim 1, Kojima discloses battery pack 19, the battery pack 19 is wrapped in the low adhesive sheet 29 (wrapping layer)  with an adhesive face 29a attached to the battery pack 19 [0038].  The battery pack 19 is secured to the battery accommodating part 17, with this low adhesive sheet 29 bonded to the  battery pack installation face 17a of the battery accommodating part 17 (component module) using a double sided adhesive tape 21 (adhesive tape) [0048].   Examiner notes the adhesive sheet 29 reads on the claimed wrapping layer configured to wrap the component module 17, the double sided adhesive tape 21 reads on the claimed adhesive tape. Kojima further discloses a portion of the low adhesive sheet 29 has multiple first through holes 35 (five first through holes in an example in FIG. 9A) spaced apart from each other [0060]. (Claims 3 and 4)
Kojima does not disclose a first insulating film arranged on the first surface, wherein a part of the first insulating film extends to the component module and is adhered to the wrapping layer. Kojima does not disclose a second insulating film arranged on the second surface, wherein a part of the second insulating film extends to the component module and is adhered to the wrapping layer. Hanabusa discloses a battery 10 [0019], the surface of the battery  is covered with the insulating films 41 and 42, by covering the surface with an insulating material such as resin, the mechanical strength is increased and the insulating property is secured  [0027]. It would have been obvious to one having ordinary skill in the art to add the insulating films 41 and 42 arranged on the first and second surfaces of the component module of  Kojima , wherein a part of the first and second insulating films 41 and 42 extends to the component module and is adhered to the wrapping layer 29,  where the insulating film is directly adhered to the component module, in order to increase the mechanical strength and to ensure insulating property of the battery as taught by Hanabusa. (Claim 5)
Modified Kojima does not disclose the adhesive tape comprises an adhesive free region and a hand pulling portion, wherein the adhesive portion is located at one end of the adhesive tape and adhered to the second surface, the hand pulling portion is located at the other end of the adhesive tape, and the hand pulling portion bypasses the component module and is then overlapped with the first insulating film, the adhesive free region is located between the adhesion portion and the hand pulling portion, and the adhesive free region is bonded to the wrapping layer. 
Shimomura discloses  a battery adhered to the back of a cabinet via a double sided tape (Shimomura:[0008]), the tape includes a pulling tag attached sheet so the battery can reliably pulled off from the back of the cabinet without applying an excessive force to the battery (Shimomura :[0009]). The tagged sheet is provided with an opening for double sided tape with avoids the double sided tape (Shimomura :[0010];[0030]).  The tag sheet 9 is provided with the double-sided tape opening 10 and the tag sheet 9 is used to cover areas other than the part having the double-sided tape 8 so that the area of the tag sheet 9 is increased as much as possible. It can be made easy to peel off (Shimomura:[0027]). Examiner notes the double sided tape 8 includes adhesive free region 10 and a hand pulling region 9. 
 It would have been obvious to one having ordinary skill in the art to add replace the double sided tape 31 of modified Kojima with the double sides 8 of Shimomura that includes an adhesive portion, an adhesive free portion 10 and a hand pulling portion 9, wherein the adhesive portion is located at one end of the adhesive tape and adhered to the second surface, the hand pulling portion is located at the other end of the adhesive tape, and the hand pulling portion bypasses the component module and is then overlapped with the first insulating film, the adhesive free region is located between the adhesion portion and the hand pulling portion, and the adhesive free region is bonded to the wrapping layer, in order to  have a easy access to the battery and to reliably remove the battery from the back of the cabinet without applying an excessive force to the battery. (Claim 1)
Regarding claim 6, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima further discloses a metal foil 40 made of aluminum or the like is covered with the insulating films 41 and 42. The metal foil 40 is formed to be extremely thin in order to reduce its weight and has insufficient mechanical strength. [0027] The metal foil 40 reads on the claimed edge of an aluminum-plastic film configured to wrap the body module extends into the component module and is wrapped with the wrapping layer. (Claim 6)
Regarding claim 7, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima does not disclose wherein a battery tab of the battery module extends from the body module and is wrapped with the wrapping layer, and the battery tab comprises a third surface and a fourth surface that are arranged opposite to each other. However, it is common and known in the art for a battery to include a battery tab as taught by Hanabusa.  Hanabusa discloses an  electrode terminal 30 (battery tab) connected to the current collector of the battery main body M, and the electrode terminal 30 serves as the external electrode 32 (Hanabusa: [0026]),the adhesive 5 is applied to the  electrode terminal and the adhesive has a function of adhering and fixing the electrode terminals 30  to the insulating film 4 (Hanabusa:[0028]).
  It would have been obvious to one having ordinary skill in the art to include the battery tab of Hanabusa to the battery of modified Kojima, where the  battery tab  30 of the battery module extends from the body module and is wrapped with the wrapping layer, and the battery tab comprises a third surface and a fourth surface that are arranged opposite to each other in order to further output the electric power generated in the battery to an external device. Modified Kojima further discloses, see figures 9b and 9c the wrapping layer 29 comprises a first wrapping portion 29a ad a second wrapping portion 29a coupled to the first wrapping portion , the first wrapping portion wraps a side, close to the third surface, of the battery tab (taught by Hanabusa), and the second wrapping portion wraps as side, close to the fourth surface of the battery tab, wherein the wrapping layer defines a receiving cavity to wrap the component module; the first wrapping portion extends reciprocally within the receiving cavity (casing 3)(Kojma:[0027]) to form a multi-layer structure. (Claim 7)
Regarding claim 10, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima further discloses the tag sheet 9 is provided with the double-sided tape opening 10 and the tag sheet 9 is used to cover areas other than the part having the double-sided tape 8 so that the area of the tag sheet 9 is increased as much as possible. It can be made easy to peel off (Shimomura:[0027]). Examiner notes the double sided tape 8 includes adhesive free region 10 and a hand pulling region 9. The adhesion region is arranged on the second surface, and the stickiness in the adhesion region gradually increases in a direction from the adhesive free region to the adhesion portion, the adhesive free region has no adhesive. (Claim 10)
Regarding claim 14, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima further discloses see figure 1 of Shimomura, the tag sheet 9 (hand pulling portion) is of a strip structure.  (Claim 14)
Regarding claim 16, modified Kojima further discloses all of the limitations as set forth above in claim 1. Modified Kojima further discloses a  battery accommodating part 17 including   a portion of the metal plate 7b  (Kojima:[0034]), reading on the claimed protective plate arranged in the component module. (Claim 16)
Regarding claim 17, modified Kojima further discloses all of the limitations as set forth above in claim 1. Modified Kojima further discloses the battery pack 19 reading on the claimed body module is a cell body of the battery  module (Kojima:[0038]), figure 5a. (Claim 17)
Regarding claim 18, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima further discloses a battery pack 19 comprising a front cabinet 7 (shell)  [0038], The battery accommodating part 17 has a bottom face 17a a battery pack installation face 17a (reinforcing rib)  on which the battery pack 19 is placed including a portion of the metal plate 7b of the front cabinet 7 [0034]. See figure 8, the reinforcing rib 17a is arranged on an inner surface of the shell 7, the battery is close to the reinforcing rib 17a. (Claim 18)
Regarding claim 19, modified Kojima discloses all of the limitations as set forth above in claim 18. Modified Kojima further discloses , see figure 1 and 2 of Shimomura and Kojima , the adhesive free region 10 of the adhesive tape 8 is opposite to one reinforcing rib, a groove is formed in a portion, corresponding to the adhesive free region of the reinforcing rib, and an opening of the groove faces the adhesive tape. (Claim 19)
Regarding claim 20, modified Kojima discloses all of the limitations as set forth above in claim 19. Modified Kojima further discloses , see figure 1 and 2 of Shimomura, the adhesive free region 10 is located in a  corner of the component module, and the corner is located between the shell and the corresponding reinforcing rib. (Claim 20)
Regarding claim 21, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima further discloses , see figure 1 and 2 of Shimomura, the hand pulling potion 9 is located on a side, away from the component module or the first insulating film. (Claim 21) 
Claims 2 and 11-13  are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 20170033335), further in view of Hanabusa et al. (JP 2000311673, using EPO English machine translation for citations) , and further in view of Shimomura et al. (JP 2014045334, using EPO English machine translation for citations), as applied to claim 1 above, and further in view of Cao et al. (US 20140177141). 
Regarding claim 2, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima does not disclose wherein stickiness of both the first insulating film and the second insulating film is higher than the stickiness of the wrapping layer. Cao discloses an electronic device 1[0008], the electronic device includes a fixing structure 30 adhered to housing 10, the fixing structure 30 includes tape 33. The tape 33 is covered by at least one first double-sided adhesive tape 31 and a second double-sided adhesive tape 34. The adhesiveness of the first double-sided adhesive tape 31 is less than the adhesiveness of the second double-sided adhesive tape 34, because the adhesiveness of the first double-sided adhesive tape 31 is not strong, the battery module 20 is easily removed from the tape 33 [0009]. It would have been obvious to one having ordinary skill in the art to have the stickiness of the first and second insulating films 41 and 42 of modified Kojima (taught by Hanabusa) be higher than the stickiness of the wrapping layer 29, so that the wrapping layer can be easily removed from the component module as taught by Cao . (Claim 2)
Regarding claims 11-13, modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima does not disclose  there are multiple adhesive tapes that are space, wherein there are two adhesive tapes, the two adhesive tapes form an intersected structure, wherein the two adhesive taps are intersected in a center of the body module.  Cao discloses a first double-sided adhesive tape 31 and a second double-sided adhesive tape 34 (Cao:[0009]). See figure 2, of Cao the first and second adhesive tape 31 and 34 form a intersected structure in a center of the battery module.   It would have been obvious to one having ordinary skill in the art to add a second adhesive tape spaced  to modified Kojima, wherein the two adhesive tapes form an intersected structure in a center of the battery module, to further adhere and bond the components to the module. (Claims 11,12 and 13)
Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 20170033335), further in view of Hanabusa et al. (JP 2000311673, using EPO English machine translation for citations) , and further in view of Shimomura et al. (JP 2014045334, using EPO English machine translation for citations), as applied to claim 1 above, and further in view of Fukushi et al. (US 20130109790). 
Regarding claims 8 and 9,  modified Kojima discloses all of the limitations as set forth above in claim 1. Modified Kojima does not disclose wherein the wrapping layer is coated with polytetrafluoroethylene  and where the wrapping layer is polytetrafluoroethylene. However, polytetrafluoroethylene is a common and known adhesive resin, as taught by  Fukushi. Fukushi discloses a pressure-sensitive adhesive composition including polytetrafluoroethylene (PTFE). PTFE is preferred due to its heat resistance  a relatively high adhesive force tends to be obtained, due to affinity  of PTFE. It would have been obvious to one having ordinary skill in the art to have the material of the wrapping layer 29 of modified Kojima be coating with and made of polytetrafluoroethylene (PTFE) in order to have a wrapping layer with excellent heat resistance and high adhesive force. (Claims 8 and 9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722